DETAILED ACTION
In the 03/20/2019 submission, Applicant cancelled claims 1-25 and added new claims 26-40.  Accordingly claims 26-40 are pending and have been examined as set forth below.

This is the First Office Action on the Merits and is directed towards claims 26-40 as originally amended and filed on 03/20/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 27 July 2016 (20160727).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/FR2017/052112 filed on 07/27/2017 which claims priority to foreign application 1657209 filed on 27 July 2016 (20160727) in France.



Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 03/20/2019 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Drawing Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because for example only, Figure 1 contains faded lines and uneven numerals. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Those claims not cited above are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. “Precise orbit determination during transfer orbit phase of GSAT-1” (provided in the 03/20/2019 IDS) (hereinafter cited as Subramanian) in view of US 6469657 B1 to Fox; Neil David (provided in the 03/20/2019 IDS) (hereinafter cited as Fox) and further in view of Ludwig, Van Der Horst (provided in the 03/20/2019 IDS)(hereinafter cited as Ludwig).

Regarding claims 26 and 34 Subramanian teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    760
    1200
    media_image1.png
    Greyscale

and associated descriptive texts a method and system for estimating a direction of a satellite during a transfer phase of the satellite from an Earth orbit, referred to as an initial orbit, to another Earth orbit, referred to as a mission orbit on page 821, the ABSTRACT and page 822, last four lines of the second paragraph:
“GSAT-1 has two transponders to receive the signal and transmit it back to the ground station. The two transponders operate at uplink frequencies of 6419.32 and 6423.496 MHz and downlink frequencies of 4190.976 and 4194.0 MHz, respectively. The transponder delay varies from 1.205(10−5) s for a temperature of 248 K to 1.268(10−5) s corresponding to temperature of 328 K at the transponder’s central frequency.”
 
as well as the entirety of the third paragraph, comprising steps of: 
measuring, by a measurement antenna, the reception powers to estimate the direction of the satellite relative to the measurement antenna of a target signal emitted by the satellite, for different pointing directions of the measurement antenna, the estimated 
“The measurement of the direction of the maximum signal amplitude of the spacecraft gives the pointing angles in the topocentric system of the ground station. The aberration effects on the angle measurements caused by the relative motion between the incoming signal and the ground station are neglected. The sampling rate at which the measurements were obtained by the tracking system was one sample per minute, and each tracking session was of 20-min duration in the case of tracking data received from Lake Cowichan, Perth, and Fucino and three samples per minute and 10-min duration, respectively, in the case of the local tracking station, Hassan.” 

wherein, the target signal comprises a substantially sinusoidal component, referred to as a single-frequency component on page 822, right hand column, second paragraph: “The two transponders operate at uplink frequencies of 6419.32 and 6423.496 MHz and downlink frequencies of 4190.976 and 4194.0 MHz, respectively” wherein it is understood that the uplink frequencies connote the “target signal” and connotes a 6419.32 MHz “substantially sinusoidal component”,
 
Subramanian does not appear to expressly disclose:
each power measurement step comprises a transposition in a frequency domain of a digital signal, obtained from a signal supplied by the measurement antenna, to obtain a frequency spectrum of the digital signal over a predetermined frequency band comprising the single-frequency component, referred to as a measurement band, and the power measurement for a pointing direction being considered is determined based on a maximum value of the frequency spectrum over the measurement band being considered, however Fox appears to teach in figure 1 below:

    PNG
    media_image2.png
    513
    667
    media_image2.png
    Greyscale

And associated descriptive texts including for example, Col. 1 lines 31-35:
“Another method of direction finding is to detect a transmitted signal using a rotating antenna, and determining the received signal strength at each rotational position of the antenna. The position of the antenna which gives the highest received signal strength corresponds to the direction of origin of the signal.”, 

Col. 3 lines 18-45:
“ In particular, the invention provides a radio direction finding system for determining a direction of origin of a source of a transmitted radio frequency (RF) signal, including an antenna capable of receiving the RF signal, an RF receiver coupled to the antenna system, the RF receiver having a bandwidth for receiving an entire RF band of interest in which the transmitted RF signal may lie, and outputting a detected signal, an analog-to-digital (A/D) converter coupled to the RF receiver and digitizing the detected signal to provide a series of RF samples, a Fast Fourier Transform (FFT) processor coupled to the A/D converter and performing a Fourier transform on the series of RF samples, the FFT processor producing a plurality of component frequency approximations representing frequency components of the detected signal into a plurality of FFT 

Col. 4, lines 16-19:
“The RF receiver 103 is coupled to the antenna system 101 and receives RF signals from the antenna system 403. According to the invention, the bandwidth of the RF receiver 103 is set to be wide enough to receive the entire RF band of interest.” (Emphasis added)

each power measurement step comprises a transposition in a frequency domain of a digital signal, obtained from a signal supplied by the measurement antenna, to obtain a frequency spectrum of the digital signal over a predetermined frequency band comprising the single-frequency component, referred to as a measurement band, and the power measurement for a pointing direction being considered is determined based on a maximum value of the frequency spectrum over the measurement band being considered, and;

Accordingly, the prior art references teach the claimed elements were known elements in the art.

The combination of the known elements is achieved by a known method of determining “The position of the antenna which gives the highest received signal strength corresponds to the direction of origin of the signal”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the antenna position giving the highest signal strength would be determined. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Fox to the prior art of Subramanian as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Subramanian and Fox above does not appear to expressly disclose however Ludwig teaches on pages 82+ and in for example the figures below:

    PNG
    media_image3.png
    535
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    747
    1140
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    837
    597
    media_image5.png
    Greyscale

 a search phase comprising steps of: 

evaluating a predetermined detection criterion according to the power measurement obtained for the pointing direction being considered, i.e. “a preset minimum signal level” as taught on page 82 in section 3 Satellite mode “if in this position the3 antenna does not receive a preset minimum signal level, a spiral search run is initiated”; and 
repeating the steps of measuring the reception power and evaluating the predetermined detection criterion for another pointing direction inside the first scanning cone until the predetermined detection criterion is verified in section 3 Satellite mode “if in this position the antenna does not receive a preset minimum signal level, a spiral search run is initiated”;
a confirmation phase, executed upon verification of the predetermined detection criterion for the power measurement obtained for a pointing direction, referred to as a 4Application No. 16/320,925IPSIDE678US detection direction,  the confirmation phase comprises steps of measuring the reception power executed for different respective pointing directions inside a second scanning cone around the detection direction, the estimated direction of the satellite corresponding to a pointing direction maximizing the power measurement during the confirmation phase on page 82, third column first full paragraph reproduced below; 

    PNG
    media_image6.png
    543
    498
    media_image6.png
    Greyscale
 
and an updating phase for updating the estimated direction of the satellite, the updating phase comprising steps of: 
measuring the reception power associated respectively with different pointing directions around the estimated direction obtained during the confirmation phase on page 82 third column especially the second and fifth paragraphs reproduced below:

    PNG
    media_image7.png
    295
    510
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    232
    520
    media_image8.png
    Greyscale

; and updating the estimated direction according to the reception power measurements and to a predetermined model of a radiation diagram of the measurement antenna on page 82 third column portions reproduced below:

    PNG
    media_image9.png
    143
    530
    media_image9.png
    Greyscale

.  



The combination of the known elements is achieved by a known method of determining the optimum reception between a satellite and a ground based antenna. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the antenna position giving the highest/optimum signal strength would be determined and achieved. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 27 and 35 and the limitation wherein the step of the updating phase is repeated over time, the reception power measurements taken during a current updating phase is used for pointing directions around the estimated direction obtained during a preceding phase of updating see the teachings of Ludwig Page 82 third column first full 

Accordingly, the prior art references teach the claimed elements were known elements in the art.

The combination of the known elements is achieved by a known method of determining which direction to move an antenna to obtain the optimum reception between a satellite and a ground based antenna. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the antenna position giving the highest/optimum signal strength would be determined and achieved by moving in the direction that improves the signal strength. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does 

Regarding claims 28 and 36 and the limitation wherein a width of the measurement band being considered during the step of measuring the reception power in the confirmation phase (see Ludwig page 82 second column 3rd paragraph) is different from that of the measurement band being considered during the step of measuring the reception power in the updating phase see the teachings of Ludwig Page 82 third column the last paragraph  “a response threshold is defined above the highest “secondary lobe” signal strength.”. 

Accordingly, the prior art references teach the claimed elements were known elements in the art.

The combination of the known elements is achieved by a known method of  “preventing a local maximum being found on a secondary lobe” by determining “a response threshold is defined above the highest “secondary lobe” signal strength” which determines which direction to move an antenna to obtain the optimum reception between a satellite and a ground based antenna. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the antenna position would be determined and achieved by using the “global maximum of the “main lobe”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 29 and 37 and the limitation wherein the different pointing directions being considered inside the first scanning cone during the search phase are predefined pointing directions distributed along a spiral centered on the theoretical direction of the satellite, the pointing directions being considered are scanned successively by following the spiral from the theoretical direction of the satellite see the teachings of Ludwig page 82 second column “the antenna first moves to a preset position…the nominal position of the particular satellite…a spiral search run is initiated.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 30 and 38 and the limitation wherein the different pointing directions being considered inside the second scanning cone during the confirmation phase are predefined pointing directions distributed along a spiral centered on the detection direction of the satellite, the pointing directions being considered are scanned successively by following the spiral from the detection direction of the satellite see the teachings of Ludwig page 82 second column “the antenna first moves to a preset position…the nominal position of the particular satellite…a spiral search run is initiated.”.  

Accordingly, the prior art references teach the claimed elements were known elements in the art.

The combination of the known elements is achieved by a known method of  determining which determines which direction to move an antenna to obtain the optimum reception between a satellite and a ground based antenna. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the antenna position would be determined and achieved by using a spiral search run.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
  
Regarding claims 31 and 39 and the limitation wherein (the processor performs) at least one of the following is performed: 
during the search phase, the theoretical direction of the satellite is updated between two successive steps for measuring reception power, according to a theoretical trajectory of the satellite see the teachings of Ludwig page 82 second column “the antenna first moves to a preset position…the nominal position of the particular satellite…a spiral search run is initiated.”; and 
during the confirmation phase, the detection direction of the satellite is updated between two successive steps for measuring reception power, according to the theoretical trajectory of the satellite see the teachings of Ludwig page 82 second column “the antenna first moves to a preset position…the nominal position of the particular satellite…a spiral search run is initiated.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does 

Regarding claims 32 and 40 and the limitation the method according to claim 26, wherein the first scanning cone and the second scanning cone are of respective angular widths greater than an angular width of a main lobe of a radiation diagram of the measurement antenna see the teachings of Ludwig page 82 second column “the antenna first moves to a preset position…the nominal position of the particular satellite…a spiral search run is initiated.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Regarding claim 33 and the limitation a computer program product recorded on a non-transitory media comprising a set of program code instructions executable by a processor to perform the method for estimating the direction of the satellite according to claim 26 see the teachings of Ludwig page 86 “Software”.

Accordingly, the prior art references teach the claimed elements were known elements in the art.

The combination of the known elements is achieved by a known method of  storing computer software. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the antenna would be estimating the direction of the satellite by using a spiral search run.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ludwig to the prior art combination of Subramanian Fox as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to, inter alia tracking satellites with ground based antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211111